       Case 3:19-cr-30127-NJR Document 19 Filed 02/24/20 Page 1 of 2 Page ID #25
<r >




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

       UNITED STATES OF AMERICA,

                                 Plaintiff,
                                                           CRIMINAL NO. 19-30127-NJR
                    vs.



       LARRY E. FULLER,

                                 Defendant.


                                  STIPULATION OF FACTS


             The parties hereby stipulate that, if this case had proceeded to trial, the

       Government would have proven the following beyond a reasonable doubt:

            1.      On December 22 and December 24, 2018, Defendant Larry E.Fuller was

       an inmate at the Federal Correctional Institution at Greenville, Illinois, in Bond

       County, within the Southern District of Illinois.

             2.     On the above two dates, the defendant possessed Buprenorphine, also

       known as Suboxone, a Schedule III controlled substance and a narcotic drug.

             3.     Buprenorphine is a prohibited object for a federal inmate to possess.

             4.     This stipulation of facts is intended only to provide the Court with a

       sufficient foundation to accept the defendant's guilty plea and is not necessarily an

       exhaustive account of the defendant's criminal activity.
Case 3:19-cr-30127-NJR Document 19 Filed 02/24/20 Page 2 of 2 Page ID #26
